DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper portion of the ultrasonic air discharge port is formed in a cross-section inverted triangle as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(a)(2) because color drawings (gray shadings in Figs. 8 and 9) are not permitted in an application, or copy thereof, submitted under the Office electronic filing system. The Office will accept color drawings in utility or design patent applications and statutory invention registrations only after granting a petition filed under this paragraph explaining why the color drawings are necessary.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  The preamble “dry type ultrasonic” in line 1 should read --dry type ultrasonic cleaner.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ultrasonic air discharge port" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There are a plurality of the ultrasonic air discharge ports in the dry type ultrasonic, the Examiner is uncertain which particular "ultrasonic air discharge port" is referred by the Examiner. Same rejection applies to all pending claims.
Regarding claim 3, the phrase "slit-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "slit-type"), thereby rendering the scope of the claim(s) unascertainable. The phrase "slit-type" is being interpreted as “a slit or the like.”  See MPEP § 2173.05(d). Same rejection applies to all pending claims.
Claim 3 recites the limitation "the first particle suction port and the second particle port" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR100966903).
With respect to claim 1, Kim discloses a dry type ultrasonic (Figs. 1-7, especially embodiment in Fig. 7) having a multi-suction port (suction inlets 41 and 42), comprising: 
a cleaner housing (of suction unit 40) that has a lower surface provided a plurality of ultrasonic air discharge ports (air injection holes 110) and a plurality of particle suction ports (suction inlets 41 and 42), an upper surface provided with a connection pipe connected to a suction pressure generation device (exhaust 300), and one side provided with an air injection port (connected to pipe of blower 100); 
a plurality of ultrasonic discharge block members (members vibrated by piezoelectric element 22) that are provided in the cleaner housing and has an upper end portion communicating with the air injection port and a lower end portion provided with an ultrasonic discharge forming path (path in vibration generating unit 20) communicating with the ultrasonic air discharge port; and 
a flow rate control means (the shape of path vibration generating unit 20) in that is provided on the ultrasonic discharge forming path to (capable of) control (limiting) the flow rate of air passing through the ultrasonic discharge forming path so as to make a pneumatic pressure uniform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hayashi (US 5,231,622).
With respect to claim 2, Kim discloses wherein the plurality of ultrasonic air discharge ports and the plurality of particle suction ports are alternately formed (Fig. 1).
Kim fails to disclose the plurality of ultrasonic air discharge ports and the plurality of particle suction ports are formed in a slit form along a length direction on a rear surface of the cleaner housing.
However, Hayashi teaches a cleaner (Figs. 1-4) with a plurality of air discharge ports (blowing nozzles 11a, 11b and 11c) and a plurality of particle suction ports (suction nozzles 12a and 12b) are alternately formed and the plurality of particle suction ports are formed in a slit form along a length direction on a rear surface of the cleaner housing (Figs. 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of slit form ports, as taught by Hayashi, to Kim’s plurality of air discharge ports and plurality of particle suction ports, in order to the widen the suction and discharge areas (Col. 2, lines 58-67). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 
 With respect to claim 3, Kim discloses wherein the particle suction port includes a first particle suction port (see Fig. 1 with additional annotations below) of a predetermined size that is formed at a central portion on the rear surface of the cleaner housing, and a second particle suction port on one side and a second particle suction port on the other side that are formed at both edges on the rear surface of the cleaner housing, the ultrasonic air discharge port includes a first ultrasonic air discharge port formed between the first particle suction port and the second particle suction port on one side, and a second ultrasonic air discharge port formed between the first particle suction port and the second particle suction port on the other side,
an upper portion of the ultrasonic air discharge port is formed in a cross-section inverted triangle, and the first particle suction port and the second particle port are formed to communicate with the connection pipe. 
Kim fails to disclose the plurality of ultrasonic air discharge ports and the plurality of particle suction ports are formed in a slit-type along a length direction on a rear surface of the cleaner housing.
However, Hayashi teaches a cleaner (Figs. 1-4) with a plurality of air discharge ports (blowing nozzles 11a, 11b and 11c) and a plurality of particle suction ports (suction nozzles 12a and 12b) are alternately formed and the plurality of particle suction ports are formed in a slit form along a length direction on a rear surface of the cleaner housing (Figs. 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of slit form ports, as taught by Hayashi, to Kim’s plurality of air discharge ports and plurality of particle suction ports, in order to the widen the suction and discharge areas (Col. 2, lines 58-67). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 
With respect to claim 4, Kim’s dry type ultrasonic having a multi-suction port modified by Hayashi’s slit form ports, Kim and Hayashi fail to disclose wherein the ultrasonic air discharge port has a slit width of 0.2mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the slit width of 0.2mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the number and size of slit) to produce a predictable solution (desire suction and discharge flows), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. 
With respect to claim 5, Kim’s dry type ultrasonic having a multi-suction port modified by Hayashi’s slit form ports, Kim further discloses wherein the ultrasonic discharge forming path includes: 
a base linear line (from 10 to opening of 31. Fig. 7) that has a lower end portion communicating with the ultrasonic air discharge port; 
a first extending part (upper tapered portion) that forms an upper end portion of the base linear line and communicates with the air injection port; 
a second extending part (cylindrical portion above venturi portion 32) that is formed on the base linear line below the first extending part and is formed to have a relatively smaller cross-sectional area than that of the first extending part; 
a third extending part (venturi portion 32) that is formed on the base linear line below the second extending part and is formed to have a relatively smaller cross-sectional area than that of the second extending part; and 
a fourth extending part (cylindrical portion below venturi portion 32) that is formed at a lower end of the base linear line and is formed by extending to both sides from the base linear line.


    PNG
    media_image1.png
    217
    708
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a cleaning device: Bernardini and Dunn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 20, 2022